Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of provisional application 62/725848, filed August 31, 2018, and provisional application 62/608368, filed December 20, 2017.  Claims 1, 2, 4, 7-9, 11-14, 16-21, 24, 25, 28, and 30 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 19, 2019 is acknowledged wherein claims 1, 4, 9,  16-19, 21, 24, 25, 28, and 30 are amended and claims 3, 5, 6, 10, 15, 22, 23, 26, 27, 29, 31, and 32.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer or microbial infection, does not reasonably provide enablement for methods of treating all diseases or disorders generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a therapeutic method.  In order to be enabled for the full scope of the invention, one skilled in the art must reasonably and predictably be able to treat diseases within the scope described in the claims without engaging in undue experimentation.
The state of the prior art:  The Stimulator of Interferon Genes (STING) is a protein that is involved in sensing and triggering an immune response against cytosolic DNA. (See for example Barber, “STING-dependent cytosolic DNA sensing pathways” Trends in Immunology, February 2014, Vol. 35, No. 2, Reference included in PTO-892) STING is activated by cyclic dinucleotides and is thought to be involved in recognizing microbial DNA and triggering an immune response against infection (See for example p. 89 right column third paragraph of Barber) STING signaling has been investigated as a target for treating various cancers. (See Foote et al. and Moore et al., included with PTO-892) The prior art does not disclose a general utility of STING activation for treating all diseases.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  Biological systems are highly unpredictable, involving numerous signaling pathways that interact in different and potentially unforeseen ways.  Attempting to achieve a particular result, such as the treatment of a particular disease, is not necessarily simple or predictable.  Even if the general nature and function of a signaling pathway such as STING is 
	The Breadth of the claims:  The scope of claim 24 is extremely broad, encompassing methods of treating any disease whatsoever using the claimed compounds.
	The amount of direction or guidance presented:  The specification describes compounds having the claimed structure as binding to and activating STING. (paragraph 24) STING is described as inducing interferons, which are potentially useful in the treatment of viral infections and cancer. (paragraphs 7-8) The mechanism by which these therapies work is described as involving specific downstream transcription factors. (paragraph 117) Combinations with a wide variety of antiviral and anticancer agents are described as well.  Example 10 on pp. 144-149 of the specification confirms that several of the compounds activate STING in a reporter cell assay.
The presence or absence of working examples: No working examples are provided for the actual treatment of disease.
The quantity of experimentation necessary:  Applicant’s disclosure provides new compounds capable of producing a STING-activating activity.  These compounds therefore are capable of activating a known biological pathway that has been targeted by those skilled in the art for treating specific diseases such as cancer and viral infection.  However, Applicant’s disclosure adds nothing to the state of the art regarding STING activation besides providing certain compounds that can activate STING.  In order to develop methods of treating new diseases not previously known to be amenable to STING activation, one skilled in the art would have to undertake a novel program of unpredictable experimentation to carry out the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for 
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance in Applicant’s disclosure, Applicants fail to provide information sufficient to practice the claimed invention for diseases other than cancer and viral infection.

Claims 24, 28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of preventing cancer and viral infections by augmenting the response to a vaccine, does not reasonably provide enablement for methods of preventing disease in the absence of a vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a therapeutic method.  In order to be enabled for the full scope of the invention, one skilled in the art must reasonably and predictably be able to treat diseases within the scope described in the claims without engaging in undue experimentation.  As the 
	The state of the prior art:  As described in the previous rejection under 35 USC 112(a), the STING pathway is known to be involved in sensing cytosolic DNA and activating interferon, and has been used in the treatment of cancer and infectious disease.  Furthermore, the art describes using STING activation to improve the response to vaccines. (See Yang et al., Chandra et al., and Dubensky et al., included with PTO-892) However, STING activation itself is described as inducing an interferon response, useful for the immediate treatment of a tumor or viral infection but not producing a preventative effect against later occurrence of disease.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  The ability of a particular therapy to successfully treat an acute condition is not necessarily indicative of its utility for the long-term prevention of disease, for example because the effects of therapy are only temporary or because chronic administration would have adverse consequences.  Furthermore the prevention of cancer is a difficult and unpredictable field that has not yielded generally preventative therapeutic agents.  As described by Bode and Umar, (References included with PTO-892) generally reducing the risk of cancer is potentially possible through changes in diet and lifestyle.  However, any successful chemopreventative therapeutic agents are specific to a particular type of cancer and depend on the early detection of risk factors or precancerous lesions in a particular individual.
	The Breadth of the claims:  The claimed invention encompasses methods of preventing any future occurrence of any viral or hyperproliferative disease using the claimed compounds.
	The amount of direction or guidance presented:  Applicant’s specification provides no guidance for the prevention of disease beyond describing the claimed compounds as being useful for activating STING and inducing interferon.
The presence or absence of working examples: No working examples are provided for the treatment of disease.
The quantity of experimentation necessary:  In order to develop a general preventative method against any disease, one skilled in the art would have to undertake multiple novel programs of experimentation into prevention of these diseases.  Such experimentation would have no guarantee of success and would constitute an undue burden of unpredictable experimentation in order to practice the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the lack of guidance and working examples and the state of the art, Applicants fail to provide information sufficient to practice the claimed invention for the prevention of disease.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-9, 16-19, 21, 24, 25, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and L2.  These groups are further defined in the claims.  However, each group is defined by a chemical formula having two nonequivalent points of attachment. (e.g. -C(R6R7)-O-) It is unclear from these definitions which point of attachment connects to which end of the larger structure, rendering the claims indefinite.  For the sake of prosecution on the merits, the claims will be given their broadest reasonable interpretation, which is that either end of the variable can connect to either position on the structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 16-19, 21, 24, 25, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman et al. (PCT international publication WO2017/027645, Reference included with information disclosure statement submitted September 20, 2019)
	Independent claim 1 and its dependent claims are directed to compounds having a particular cyclic dinucleotide structure.  As discussed under the rejection above for indefiniteness, the structure defined in claim 1 is indefinite due to ambiguity as to how the groups L1 and L2 connect to the rest of the structure.  This structure is therefore given its broadest reasonable interpretation, which is that either end of the L- groups can attach to either point of attachment on the rest of the structure, allowing for example a structure wherein the group phosphate-Lx-ribose is phosphate-O-C(R6R7)-ribose corresponding to a natural hydroxy-methyl-pyranose structure.

	For these reasons Altman et al. anticipates the claimed invention.

Conclusion
	Claims 1, 2, 4, 7-9, 16-19, 21, 24, 25, 28, and 30 are rejected.  Claims 11-14 and 20 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/1/2022